Citation Nr: 1509796	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  11-02 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 percent for bilateral sensorineural hearing loss prior to March 6, 2013.

2.  Entitlement to an increased evaluation in excess of 50 percent for bilateral sensorineural hearing loss from March 6, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1953 to November 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2010 by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to a rating increase in excess of 40 percent for bilateral sensorineural hearing loss.

In January 2013, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, including providing the Veteran with a VA audiological examination.  Thereafter, in a March 2013 rating decision, the RO assigned a staged rating increase for his service-connected bilateral sensorineural hearing loss, from 40 percent to 50 percent, effective March 6, 2013.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the maximum benefit provided by the applicable rating schedule has not been granted, the increased rating claim remains on appeal.  AB, Appellant, v. Brown, 6 Vet. App. 35 (1993).

The issues currently on appeal were adjudicated at the appellate level and denied in a April 2013 Board decision, which was subsequently vacated by the United States Court of Appeals for Veterans' Claims (Court) in January 2014, pursuant to a joint motion of the Secretary of VA and the appellant.  The case was remanded to the Board, which in turn remanded the case to the AOJ in September 2014 for evidentiary and procedural development in compliance with the aforementioned joint motion.  Following this development, the 40 percent rating assigned for bilateral hearing loss prior to March 6, 2013, and the 50 percent rating assigned for bilateral hearing loss from March 6, 2013, were confirmed in a January 2015 rating decision.  The case was thereafter returned to the Board and the Veteran now continues his appeal.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  The objective audiological evidence demonstrates that for the period prior to March 6, 2013, the Veteran's bilateral sensorineural hearing loss was manifested by no greater than Level VII hearing acuity in the right ear and Level VII hearing acuity in the left ear.

2.  The objective audiological evidence demonstrates that for the period from March 6, 2013 to the present, the Veteran's bilateral sensorineural hearing loss was manifested by no greater than Level VIII hearing acuity in the right ear and Level VIII hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation above 40 percent for bilateral sensorineural hearing loss were not met at any time during the period prior to March 6, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The criteria for an evaluation above 50 percent for bilateral sensorineural hearing loss were not met at any time during the period from March 6, 2013, to the present time.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the issues of entitlement to increased ratings for bilateral sensorineural hearing loss above 40 percent prior to March 6, 2013, and above 50 percent from March 6, 2013, generally, the notice requirements of a VA compensation claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

By history, the Veteran was granted service connection for bilateral sensorineural hearing loss by rating decision dated in June 1980.  A 40 percent evaluation was assigned for his hearing loss disability, effective from December 1979.  The Board observes that following receipt of the Veteran application in April 2010 to reopen his claim for an increased rating above 40 percent for bilateral hearing loss, a VCAA notice letter addressing the applicability of the VCAA to this issue and of VA's obligations to the appellant in developing the claim that satisfied the above-described mandates, as well as the requirements that the claimant be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006), was dispatched to the Veteran in April 2010.  No timing of notice defect exists, as fully compliant notice was provided prior to the initial adjudication of the claim in the June 2010 RO rating decision now on appeal.

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  In this regard, with respect to the rating claim as it pertains to the state of the Veteran's bilateral hearing from April 2009 (i.e., one year prior to the date on which the Veteran reopened his claim, pursuant to 38 C.F.R. § 3.400(o)(2)), the Board observes that all relevant evidence for the period from April 2009 to the present have been obtained and associated with the claims file.  This includes any pertinent records that appear on the VBMS and Virtual VA electronic databases.  

VA has provided the Veteran with VA audiological examinations in conjunction with his claim in May 2010, June 2012, and March 2013.  The clinician who conducted the latest examination in March 2013 had the Veteran's claims file available for review and the audiologist's conclusions are predicated on a detailed and thorough review of the Veteran's pertinent history.  The examinations of May 2010, June 2012, and March 2013 also involved objective tests to evaluate and quantify the Veteran's hearing loss that adequately present a picture of the state of his impairment for the period from April 2009, and the validity of the test results obtained was verified by each examiner.  Furthermore, the impact of the Veteran's hearing loss on his occupational capacity and daily activities was addressed by the examining clinician at each examination, pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007), and the clinical assessment of the current severity of the claimant's bilateral hearing loss is supported by objective rationales based on each clinician's observations.  Thusly, the Board finds no defect in the aforementioned examination of record and it is deemed to be adequate for purposes of adjudicating the increased rating claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges that the most recent examination for the Veteran's hearing loss disability is now over two years old.  However, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183 .  In this case, there is no medical or lay evidence alleging that the Veteran's hearing loss disability has worsened since his March 2013 VA examination.

The Board further notes that its remand of January 2013 instructed that the AOJ obtain copies of pertinent VA clinical records, identified by the claimant as pertinent to his claim, from the VA medical facilities in Kansas City, Missouri, and Fayetteville, Arkansas.  Pursuant to the January 2014 joint motion remand of the VA Secretary and the appellant, the case was remanded by the Board in September 2014 for full compliance with the instruction of its prior remand.  Accordingly, the Veteran's treatment records from the VA medical facilities in Kansas City, Missouri (dated May 1996 - November 2007), and Fayetteville, Arkansas (dated September 1998 - September 2014), including those from his treating VA audiologist (whom he identified as "Dr. Storms"), were duly obtained and associated with his claims file.  

Although a new audiological examination was not provided, the Board's remand instructions gave the AOJ the discretion to provide the Veteran with a new VA audiological examination if its review of the clinical records obtained indicated that a new examination was warranted.  The Board finds that the AOJ exercised its discretion in this regard appropriately and, as will be discussed below, concurs with the AOJ's determination that the additional clinical evidence did not warrant a new audiometric evaluation.  Therefore, as there has been substantial compliance with the Board's remand instructions, an additional remand for corrective action is not warranted.  [A remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary of VA a concomitant duty to ensure compliance with the terms of such an order.  Stegall v. West, 11 Vet. App. 268 (1998).  However, exact compliance with the directives of a Board remand are not necessarily required if the purpose of the remand has been met, such that the RO's post-remand development is in substantial compliance with the Board's remand instructions.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).]

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of his claim for an increased rating for bilateral hearing loss decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this portion of the hearing loss issue on appeal.

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

While the Veteran's entire history is reviewed when assigning a disability evaluation (see 38 C.F.R. § 4.1), where an award of service connection has already been established and only an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

Only independent medical evidence may be considered to support medical findings.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Although lay persons such as the Veteran are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (i.e., the objectively quantified severity of his bilateral hearing loss at specific frequencies) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, his contentions alone regarding the perceived severity of his hearing loss cannot constitute competent medical evidence for purposes of objectively rating his level of impairment.  38 C.F.R. § 3.159(a)(1) (2014).  The Board notes in this regard that the determination of the level of hearing loss for rating purposes is through audiometric testing using instrumentation that a layperson cannot approximate through his or her subjective sensory perception.
 
The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85 (2014).  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To the extent that the Veteran in the present case asserts that his use of bilateral electronic hearing aids demonstrates the severity of his hearing loss disability, as the audiometric tests used by VA are conducted without the use of hearing aids, they thusly represent an objective, accurate, and true assessment of the extent of his hearing impairment.  See 38 C.F.R. § 4.85 (2014).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2014).  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b) (2014).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e) (2014).

If puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a) (2014).

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2014).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2014).

The Board notes that the Veteran is retired, following a long career in the paper manufacturing industry from 1951 - 1992.  An April 2010 audiology treatment note shows that in response to the query, "Describe the effects of your ear or hearing problems on your job or employment," the Veteran reported "No problems on the job; [I] wore hearing aids, as I now do."  For the period from April 2009, VA audiology records show, in pertinent part, that the Veteran received routine clinical evaluation of his ears and inspection and maintenance of his VA-issued bilateral electronic hearing aids.  These outpatient clinical records, including those dated after the latest VA audiological examination of March 2013, do not present any evidence that objectively demonstrates a clear worsening of the claimant's hearing acuity as to render the findings of the March 2013 VA audiometric study to be too old for rating purposes.  The Veteran has also presented written statements from himself and his lay witnesses, in which they attest that he demonstrated self-perceivable and outwardly perceivable signs that his hearing acuity has substantially declined, even with the use of bilateral electronic hearing aids.




The report of a May 2010 audiological evaluation demonstrates that the Veteran's pure tone thresholds, in decibels, were as follows:
	


HERTZ



1000
2000
3000
4000
RIGHT
75
80
75
75
LEFT
75
75
80
75

The above findings produce a pure tone average of 76 decibels for his right ear and 77 decibels for his left ear.  Word recognition testing revealed a speech recognition score of 70 percent in the right ear and 78 percent in the left ear.  This equates to a numeric evaluation of VI in the right ear and V in the left ear, which produces a 30 percent evaluation.  As the Veteran's hearing thresholds are all greater than 55 decibels in each of the frequencies 1000, 2000, 3000, and 4000 Hertz in each ear, he meets the criteria for exceptional patterns in hearing impairment to be afforded consideration under 38 C.F.R. § 4.86(a).  This would result in a designation of Level VI for his right ear and Level VII for his left ear, which produces a 30 percent evaluation.  Application of either table does not confer a greater benefit over the other, and in any case neither produces an evaluation greater than the 40 percent evaluation currently assigned for this period and, in fact, produces and even lower evaluation.  However, as the current 40 percent evaluation has been in continuous effect since December 1979 for a period of well over 20 years, it is a protected rating that cannot be reduced absent a showing of fraud, pursuant to 38 C.F.R. § 3.951(b) (2014).

The May 2010 examiner diagnosed the Veteran with severe bilateral sensorineural hearing loss, which produced "significant effects on [his] occupation."  Per Martinak v. Nicholson, 21 Vet. App. 447 (2007), although the Veteran was retired, he reported experiencing functional difficulties with his hearing in his daily life and was unable to hear anything without assistance from his hearing aids.  He reported that he sometimes was unable to hear even with his hearing aids worn. 


The report of a June 2012 audiological evaluation demonstrates that the Veteran's pure tone thresholds, in decibels, were as follows:
	


HERTZ



1000
2000
3000
4000
RIGHT
75
85
80
80
LEFT
80
80
85
80

The above findings produce a pure tone average of 80 decibels for his right ear and 80 decibels for his left ear.  Word recognition testing revealed a speech recognition score of 74 percent in the right ear and 78 percent in the left ear.  This equates to a numeric evaluation of VI in the right ear and V in the left ear, which produces a 30 percent evaluation.  As the Veteran's hearing thresholds are all greater than 55 decibels in each of the frequencies 1000, 2000, 3000, and 4000 Hertz in each ear, he meets the criteria for exceptional patterns in hearing impairment to be afforded consideration under 38 C.F.R. § 4.86(a).  This would result in a designation of Level VII for his right ear and Level VII for his left ear, which produces a 40 percent evaluation.  Application of the table for rating exceptional patterns in hearing impairment confers a greater benefit over the other table, but nevertheless does not produce an evaluation greater than the 40 percent evaluation currently assigned for this period.

The June 2012 examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Per Martinak v. Nicholson, although he was retired, the Veteran's account of the impact of his hearing loss on his employment was that he reported missing a significant amount of spoken speech that resulted in misunderstandings with the speaker and personal frustration on his part.  He reported that he experienced difficulty hearing and understanding female or soft voices and that he compensated somewhat for this by reading the lips of the speaker.




The report of a March 6, 2013 audiological evaluation demonstrates that the Veteran's pure tone thresholds, in decibels, were as follows:
	


HERTZ



1000
2000
3000
4000
RIGHT
85
90
90
90
LEFT
85
85
85
85

The above findings produce a pure tone average of 89 decibels for his right ear and 85 decibels for his left ear.  Word recognition testing revealed a speech recognition score of 82 percent, bilaterally.  This equates to a numeric evaluation of V in the right ear and V in the left ear, which produces a 20 percent evaluation.  As the Veteran's hearing thresholds are all greater than 55 decibels in each of the frequencies 1000, 2000, 3000, and 4000 Hertz in each ear, he meets the criteria for exceptional patterns in hearing impairment to be afforded consideration under 38 C.F.R. § 4.86(a).  This would result in a designation of Level VIII for his right ear and Level VIII for his left ear, which produces a 50 percent evaluation.  As application of the Table VIa for rating exceptional patterns in hearing impairment confers a greater benefit, the AOJ appropriately applied it to the facts of the present case in its rating decision of March 2013 to support the assigned rating increase to 50 percent, effective March 6, 2013 (i.e., the date of the VA audiometric evaluation, which was the earliest date on which it was factually ascertainable that there was a clinical increase in the level of impairment associated with the Veteran's service-connected bilateral sensorineural hearing loss, pursuant to 38 C.F.R. § 3.400(o)(2)).  

The March 2013 examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Per Martinak v. Nicholson, although he was retired, the Veteran's account of the impact of his hearing loss on his employment was that he reported wearing hearing aids and this his hearing loss disability was "nerve wracking" and that he knew he misheard the content of a lot of conversations that were directly addressed to him.


The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss and the inconvenience of having to use hearing aids in each ear.  However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results obtained on VA-authorized clinical examinations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

Per discussion of the evidence and the analysis presented above, the Board finds that the clinical evidence does not demonstrate bilateral hearing loss to a level of impairment greater than 40 percent at any time for the period prior to March 6, 2013, or greater than 50 percent for the period from March 6, 2013 to the present, on strict application of the rating schedule.

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Although the Veteran is presently retired, the evidence demonstrates that for the period from April 2009 and throughout the pendency of this claim, the effects of the Veteran's bilateral hearing loss on his occupational functioning and daily routine is that he would have extreme difficulty understanding spoken speech in many conversational situations.  While it is conceded that this finding demonstrates that his hearing loss disability imposes a severe degree of interference with his occupational functioning, as reflected by the very substantial disability rating assigned to his hearing loss for the staged periods at issue, there is no objective evidence in the present case that demonstrates that the Veteran's hearing loss has actually resulted in a marked level of interference with his capacity for employment that takes it outside of the scope of impairment contemplated by the rating schedule.  In fact, the Board notes at one point that the Veteran has himself admitted that his hearing loss did not produce marked vocational interference during his long career in the paper manufacturing industry, as he stated in April 2010 that he had "no problems on the job [due to hearing loss as he] wore hearings aids."  As such, the Board cannot concede that the Veteran's hearing loss alone causes marked interference with his capacity for employment.  The level of impairment objectively demonstrated for the staged rating periods at issue is contemplated by the rating criteria for a 40 percent evaluation prior to March 6, 2013, and a 50 percent evaluation from March 6, 2013 to the present.  

The Board thus finds no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b) (2014).  That is, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, to suggest that the Veteran's bilateral sensorineural hearing loss disability is not adequately addressed by the regular rating schedule.  Although the Veteran may have difficulty hearing spoken conversations because of his impaired hearing, even with the use of binaural electronic hearing aids, the evidence does not reflect that his service-connected bilateral hearing loss affects his daily life in a markedly unusual or exceptional way.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  His claims for an evaluation in excess of 40 percent for the period prior to March 6, 2013, and in excess of 50 percent for the period from March 6, 2013, for bilateral hearing loss is therefore denied.


ORDER

An increased evaluation in excess of 40 percent for bilateral sensorineural hearing loss prior to March 6, 2013 is denied.

An increased evaluation in excess of 50 percent for bilateral sensorineural hearing loss from March 6, 2013 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


